DETAILED ACTION
This communication is responsive to the amendment filed June 02, 2021. Applicant has amended claims 1, 3-19 and canceled claim 2. It is respectfully submitted that applicant’s amendments with respect to independent claims 1, 15, 18, and 19 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1, 3-19 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 15, 18, and 19 are in independent form.

Response to Arguments
Applicant’s arguments filed June 02, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 15-16 would be allowable if issues raised in the Claim Objects section with respect to claim 15 is corrected.
Claim 3, 5-7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 112(a) or U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 112(a) or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior arts found do not teach the limitation “....when the question card displayed on the second layer is switched from the first question card to the second question card, moving the text associated with the group of questions so that a portion of the text corresponding to the second question in the text associated with the group of questions is position at a center of the first layer...”  In terms of closest prior art found, Woojoong KIM (Pub. No. KR10-2016-0111208) (hereinafter KIM) is the closest prior art found that teaches displaying a list of questions and a question card corresponding to at least one of the question on the list, however, when user moves to the next card, there is no any kind of moving of the question in list of the questions that corresponds to the next question.  Claims 18 and 19 recite similar limitations as in claim 1, and are allowed for the same reason.  Regarding claim 15, the prior arts found do not teach the limitation “...determining that at least one first question card of the one or more questions card corresponding to at least one currently playing voice file of the one or more voice files is not displayed on the first layer; in response to a determining that the at least one first question card of the one or more question cards corresponding to the at least one currently playing voice file of the one or more voice file is not displayed on the first layer; displaying a movement indicator on a second layer, wherein selection of the movement indicator causes that the at least one first question card of the one or more question cards corresponding to the at least one currently playing voice file of the one or more voice files to be displayed on the first layer”  In terms of closest prior art found, Brodie et al. (US PGPub. No. 2006/0216685) (hereinafter Brodie) is the closest prior art found that teaches a presented question can also be outputted in an auditory format and displaying a ‘next card’ button, however, the ‘next card’ button is not displayed based on a determination that a question card corresponding to a currently playing voice file is not displayed. 

Claim Objections
Claims 1, 4-5, 7-9, 12, 14-15, 18-19 are objected to because of the following informalities:  Regarding claim 1, the recitation of “when” should be removed or else it will create displaying at least one of a time required for question-solving on one area of the first layer, an explanation text....” should be amended to “...displaying on one area of the first layer, at least one of a....”, in other words, it should first recite “where” to display at least one of the listed elements then list the elements or else the original limitation appears to indicate only “a time required for question-solving” is displayed on one area of the first layer.  Regarding claim 14, the limitation “...the touch input....” should be amended to “...the first touch input...” to keep a consistent referencing with respect to its parent claim 1.  Regarding claim 15, the limitation “...in response to a determination...” should be amended to “...in response to the determination...”   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...a control unit configured to display... configured to switch...configured to move...” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 8 the limitation “...displaying a completed text or a completed image corresponding to selected one or more examples of the one or more selectable examples...when a selection input for all questions of the group of questions corresponding to the text is received” is not supported by the specification.  Regarding claim 19, as described below with respect to the limitation that invokes 35 U.S.C. 112(f), the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claim 1, the limitation “...each question in the group of questions includes one or more selectable examples...” is inconsistent with what is disclosed in the specification.  According to the published specification at least paragraph [0044] it is the “question card” not the “question in the group of questions” that includes selectable example(s). In other words, the “question in the group of questions” is in the first layer and does not display any selectable examples, whereas the “question card” and selectable examples inside the question card is displayed on the second layer as illustrated in Fig. 4. Also, claims 1, 18 and 19, again recite “...the question card...” which would be unclear which question card it is referencing?  
Claim 4 is in conflict with parent claim 1 because parent claim 1 is claiming the selectable examples are included in the each question in the group of questions that are displayed on the first layer, while claim 4 is claiming the selectable examples are on the first question card that is display on the second layer.  Furthermore, claim 1 is claiming the second question card is displayed via a first touch input corresponding to an arbitrary direction, while claim 4 is claiming displaying “a next question card...that comes after...the first question card...” via a selection of at least one of the selectable example(s), which is again is in conflict with 
Claim 8 overall does not make sense and does not convey what the specification have described.  According to the published specification paragraph [0069], which describes a text or image 160C corresponding to a termination command is displayed on one area of the “third layer”, in other words, 160C is not displayed on the “first layer” as claimed.  Furthermore, paragraph [0067]- [0069] describes 160C is displayed when the learner touches the text or image 170 corresponding to the switching to the explanation mode and nothing about 160C “corresponding to selected example(s), however, claim 8 is claiming a completed text/image (assuming to be 160C) corresponding to selected example(s) is displayed when a selection input for all questions of the group of questions corresponding to the text is received.  Also, the recitation of “...a completed text or a completed image....the text...” is unclear and can be confusing what they meant because they can appear to mean text that is completed or an image that is completed, which would not make much sense, and that “the text” limitation can appear to be referencing “a completed text”.  
Claim 9, the limitation “...an incorrect question card...a correct question card...” appears to be disconnected to parent claim 1, of which recites only “a first question card” and “a second question card”.  Claim 10 depends from claim 9 also recites “the incorrect question card”.
Claim 19, the limitation “...a control unit configured to display... ...configured to switch...configured to move....” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 17 depends from claim 15, the limitation therein again claiming displaying the at least one first question card corresponding to the currently playing voice file on the first layer via the movement indicator, which was already recited in the parent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174